Citation Nr: 0926110	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  05-05 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for chronic muscular 
strain of the lumbar spine superimposed on degenerative 
instability, rated as 10 percent disabling prior to June 7, 
2004.

3.  Entitlement to an increased rating for chronic muscular 
strain of the lumbar spine superimposed on degenerative 
instability, rated as 40 percent disabling from June 7, 2004.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1991 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The issue of entitlement to higher evaluations for the 
Veteran's low back disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD is related to the confirmed, in service stressor.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  As discussed 
below, the Board has determined that the criteria for 
entitlement to service connection for PTSD have been met.  
Accordingly, no further notification or assistance pursuant 
to the  VCAA is necessary with respect to this issue.

Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" 
- the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Service personnel records disclose that the Veteran was a 
logistics/embarkation specialist during his Marine Corps 
service.  He was awarded the Armed Forces Expeditionary Medal 
for service in Somalia.  

The Veteran maintains that his PTSD is related to his 
experiences in Somalia.  He has reported that his unit 
received frequent sniper fire.  In his August 2003 notice of 
disagreement, he stated that in late February 1993, his unit 
came under extremely heavy machine gun fire and rocket 
propelled grenade attack and that the incident should be 
documented.

The report of a July 2000 telephone interview with a Vet 
Center employee indicates that the Veteran became emotional 
when describing his Somalia experiences.  

A July 2001 VA treatment record notes the Veteran's report of 
an attack on his base camp just prior to his unit leaving 
Somalia.  He stated that it was the worst attack received by 
his unit.  The diagnosis was PSTD due to combat experience in 
Somalia.  

A June 2002 VA treatment record indicates an assessment of 
PTSD due to military trauma in Somalia.  

The Marine Corps has provided a chronology for the Veteran's 
unit that describes an attack on the camp, with two minor 
casualties.  The timing of this attack is consistent with the 
Veteran's report.

Having reviewed the record relating to this claim, the Board 
has determined that service connection is warranted for PTSD.  
In this regard, the RO has accepted the late-February attack 
on the Veteran as a verified stressor.  Additionally, a VA 
provider has diagnosed PTSD based on his report of the same 
attack.  Thus, service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran underwent a VA examination in June 2004.  While 
the examiner provided the results of range of motion testing 
of the Veteran's thoracolumbar spine, he did not discuss 
whether there were additional limits on motion due to pain, 
fatigue, weakness, or incoordination.  

Moreover, while the Veteran reported back pain that had 
radiated to the right buttock for the previous two years, the 
examiner stated only that he thought that the nerve roots 
were "okay."  The examiner noted that rheumatoid 
spondylitis was a possibility and recommended a rheumatologic 
consultation.  

Finally, although he noted that previous reports had 
discussed disc degeneration in the lumbar spine and that 
current X-rays did not show any reliable evidence of disc 
degeneration, the examiner did not provide any discussion 
that might resolve this conflict aside from indicating that 
the degenerative changes had been per MRI studies in the 
past.  As such, the presence and extent of any degenerative 
changes of the lumbar spine are unclear.

In light of the deficiencies noted above, the Board has 
determined that an additional VA orthopedic examination 
should be conducted.  

As discussed above, the Veterans Claims Assistance Act of 
2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A June 2000 letter to the Veteran advised him that a VA 
examination had been requested.  An August 2004 letter merely 
instructed the Veteran that in support of his request for an 
increased evaluation for his low back disability, he should 
identify or submit medical evidence showing that the 
disability had worsened.  He was not specifically advised of 
the evidence of record or what evidence remained outstanding.  

The Board also observes that during the pendency of this 
appeal, the U.S. Court of Appeals for Veterans Claims (Court) 
rendered a decision in Vazquez- Flores v. Peake, 22 Vet. App. 
37 (2008), which directed that VA must inform the Veteran of 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  Further, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life. As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation--e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  The Veteran should 
be provided with appropriate notice pursuant to Vazquez.

The Board has determined that additional action is required 
in this case.  Accordingly, the case is REMANDED for the 
following action:

1.  Provide the Veteran with appropriate 
notice of the evidence necessary to 
establish a higher disability rating for 
his service-connected low back 
disability, to include the manner in 
which VA determines disability ratings 
and effective dates, as well as notice 
pursuant to the Court's holding in 
Vazquez.

2.  Upon completion of the above, 
schedule the Veteran for a VA examination 
to determine the severity of his low back 
disability.  All necessary testing should 
be carried out in conjunction with this 
examination.  The results of range of 
motion testing should be reported, and 
any excursion of motion accompanied by 
pain should be specifically identified.  

The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  Stated differently, at what 
point does pain or any other factor limit 
motion.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


